                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: ________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 3/18/2020
------------------------------------------------------------------X
  RICARDO VELASQUEZ,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :        1:19-cv-11334-GHW
                                                                  :
  WEST 54 LIQUORS LLC, a New York limited                         :            ORDER
  liability company, d/b/a 10th Ave Wines & Liquors, :
  453 WEST 54 STREET HOUSING                                      :
  DEVELOPMENT FUND CORPORATION, a :
  New York corporation,                                           :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         Plaintiff’s application to stay this action, Dkt. No. 11, is denied without prejudice. This letter

does not provide the Court with any specific information about the reason that this case should be

stayed for thirty days. Defendants have not even appeared yet in connection with this matter. If

Plaintiff wishes to renew this request, he is directed to write the Court no later than March 19, 2020.

         In the event that Plaintiff is requesting a deferral based on Defendants’ failure to appear,

Plaintiff should write the Court and describe what steps he has taken to obtain their appearance.

         If Defendants were to appear, the Court expects that it would hold the initial pretrial

conference scheduled for March 24, 2020 at 2:00 by telephone.
         Plaintiff is directed to serve this order on Defendants and retain proof of service.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 11.

         SO ORDERED.

 Dated: March 18, 2020                                        _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
